DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending and are treated as set forth below.

Amendment Non-Responsive – Impermissible Shift
The reply filed on 3/28/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
The amendment filed on 3/28/2022 amends claims 1-4, 8-11, and 14-18.  Independent claims 1, 8, and 15, as amended, recite a patentably distinct invention not originally presented.  The amendment leaves no claims to be directed to the originally presented invention.  An amendment presenting only claims to a non-elected invention is non-responsive (MPEP § 821.03).  
The remaining claims are not readable on the elected invention because the inventions now presented would have been subject to a restriction requirement had they been originally presented with the invention actually originally presented.  The restriction requirement would have been set forth as follows:
Restriction to one of the following inventions would have been required under 35 U.S.C. 121:
The previously pending claims 1-20 (dated 3/26/2018), drawn to a system, computer readable storage medium, and method for in a training mode: receiving a plurality of historical datasets including a plurality of merchants corresponding to historical browsing sessions generated by one or more users; converting each merchant in the historical datasets into a corresponding vector representation; inputting each corresponding vector representation into the neural network to generate weights corresponding to dimensions of the vector representations; and in an inference mode: receiving a new dataset corresponding to a new browsing session generated by a first user, wherein the new dataset includes a first merchant of the plurality of merchants; converting the first merchant in the new dataset into a corresponding first merchant vector; inputting the first merchant vector into the neural network to determine a plurality of associated merchants with corresponding vector representations that include a desired probability of association with the first merchant vector based on the weights; selecting a second merchant from the plurality of associated merchants based on the probability that the vector representation corresponding to the second merchant is associated with the first merchant vector; transmitting the second merchant to a first device corresponding to the first user, classified in G06Q 30/0255.
The currently amended claims 1-20 (dated 3/28/2022), drawn to a system, computer readable storage medium, and method for training a neural network using a first training dataset such that  a weighted vector space of a plurality of merchants is generated, the weighted vector space having a set of weights, each weight corresponding to one of a plurality of vector dimensions, the plurality of vector dimensions corresponding to a plurality of merchant features, wherein the neural network is trained by: (i) inputting the first training dataset into an input layer of the neural network to generate the set of weights corresponding to the plurality of vector dimensions, the first training dataset including  first groupings of merchant vectors having the plurality of vector dimensions, each merchant vector of the first groupings including  a vector representation corresponding to one of the plurality of merchants, the first training set corresponding to at least one browsing session generated at one or more client devices, wherein each first grouping of merchant vectors corresponds to a plurality of context-target merchant pairs, each context-target merchant pair being associated with a context merchant and a target merchant, 15/936,2192(ii) for each first grouping, generating, using the corresponding plurality of context-target merchant pairs and at least one glossary of merchant vectors that maps each of the plurality of merchants to a corresponding one of a plurality of merchant vectors,  for each context merchant of in-the first grouping, probability values for the plurality of merchants, each of the probability values characterizing an association between the merchant vector corresponding to the context merchant of the first grouping and the merchant vector corresponding one of the plurality of merchants, and (iii) updating the weighted vector space using the probability values generated for each first grouping via backpropagation of associated errors, inputting a first merchant vector of a new dataset into the input layer of the neural network, the first merchant vector being associated with a first merchant and having the plurality of vector dimensions, the new data set corresponding to a new browsing session generated at a first client device;  outputting, via an output layer of the neural network using the weighted vector space of the neural network, a set of merchants with corresponding merchant vectors having  at least a threshold probability of association with the first merchant vector, selecting a second merchant from the set of merchants based on a corresponding probability value generated using the weighted vector space, the probability value characterizing an association between the first merchant vector and a second merchant vector corresponding to the second merchant; transmitting a first message to the first client device, wherein the first message identifies the second merchant, generating a second training dataset, wherein the second training dataset represents user selection of one or more merchants in response to the first message, wherein the second training dataset includes second groupings of merchant vectors, wherein each second grouping of merchant vectors corresponds to at least one searched merchant and a selected merchant; and training the neural network, classified in G06Q 30/0609.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).
In the instant case, subcombination I has separate utility such as: in a training mode: receiving a plurality of historical datasets including a plurality of merchants corresponding to historical browsing sessions generated by one or more users; converting each merchant in the historical datasets into a corresponding vector representation; inputting each corresponding vector representation into the neural network to generate weights corresponding to dimensions of the vector representations; and in an inference mode: receiving a new dataset corresponding to a new browsing session generated by a first user, wherein the new dataset includes a first merchant of the plurality of merchants; converting the first merchant in the new dataset into a corresponding first merchant vector; inputting the first merchant vector into the neural network to determine a plurality of associated merchants with corresponding vector representations that include a desired probability of association with the first merchant vector based on the weights; selecting a second merchant from the plurality of associated merchants based on the probability that the vector representation corresponding to the second merchant is associated with the first merchant vector; transmitting the second merchant to a first device corresponding to the first user.
In addition, subcombination II has separate utility such as: training a neural network using a first training dataset such that  a weighted vector space of a plurality of merchants is generated, the weighted vector space having a set of weights, each weight corresponding to one of a plurality of vector dimensions, the plurality of vector dimensions corresponding to a plurality of merchant features, wherein the neural network is trained by: (i) inputting the first training dataset into an input layer of the neural network to generate the set of weights corresponding to the plurality of vector dimensions, the first training dataset including  first groupings of merchant vectors having the plurality of vector dimensions, each merchant vector of the first groupings including  a vector representation corresponding to one of the plurality of merchants, the first training set corresponding to at least one browsing session generated at one or more client devices, wherein each first grouping of merchant vectors corresponds to a plurality of context-target merchant pairs, each context-target merchant pair being associated with a context merchant and a target merchant, 15/936,2192(ii) for each first grouping, generating, using the corresponding plurality of context-target merchant pairs and at least one glossary of merchant vectors that maps each of the plurality of merchants to a corresponding one of a plurality of merchant vectors,  for each context merchant of in-the first grouping, probability values for the plurality of merchants, each of the probability values characterizing an association between the merchant vector corresponding to the context merchant of the first grouping and the merchant vector corresponding one of the plurality of merchants, and (iii) updating the weighted vector space using the probability values generated for each first grouping via backpropagation of associated errors, inputting a first merchant vector of a new dataset into the input layer of the neural network, the first merchant vector being associated with a first merchant and having the plurality of vector dimensions, the new data set corresponding to a new browsing session generated at a first client device;  outputting, via an output layer of the neural network using the weighted vector space of the neural network, a set of merchants with corresponding merchant vectors having  at least a threshold probability of association with the first merchant vector, selecting a second merchant from the set of merchants based on a corresponding probability value generated using the weighted vector space, the probability value characterizing an association between the first merchant vector and a second merchant vector corresponding to the second merchant; transmitting a first message to the first client device, wherein the first message identifies the second merchant, generating a second training dataset, wherein the second training dataset represents user selection of one or more merchants in response to the first message, wherein the second training dataset includes second groupings of merchant vectors, wherein each second grouping of merchant vectors corresponds to at least one searched merchant and a selected merchant; and training the neural network
Restriction for examination purposes as indicated would have been proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


Conclusion
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625  

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625